*1154Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered March 19, 2003. The order denied defendant’s motion to vacate a default judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Supreme Court properly denied defendant’s motion to vacate a default judgment obtained by plaintiff. A party is not entitled to relief pursuant to CPLR 5015 (a) (3) where, as here, she offers nothing more than broad, unsubstantiated allegations of fraud on the part of the adverse party (see Miller v Lanzisera, 273 AD2d 866, 868 [2000], appeal dismissed 95 NY2d 887 [2000], rearg denied 96 NY2d 731 [2001]). Present—Hurlbutt, J.P., Scudder, Kehoe, Gorski and Martoche, JJ.